Burke Wonnell
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: burke_wonnell@fd.org

Counsel for Defendant Maurice Young


                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                 Case No. 3:20-cr-33-TMB-DMS
                 Plaintiff,
                                          NOTICE OF INTENT TO CHANGE
      vs.
                                          PLEA AND CONSENT TO PROCEED
MAURICE DEWAYNE YOUNG,                    VIA VIDEO/TELECONFERENCE AND
                                          TO PROCEED BEFORE MAGISTRATE
                 Defendant.               JUDGE

      COMES NOW Defendant Maurice Young, by and through

undersigned counsel, and hereby gives notice of his intent to

enter a change of plea to the sole misdemeanor count charged in

the information.     It is anticipated that his plea will be taken

at the hearing presently scheduled for July 20, 2020.           Defendant

has been advised of his right to personally appear at that

hearing, and waives that right due to the current COVID-19

pandemic.    Defendant also consents to the Magistrate Judge

taking his plea and imposing sentence pursuant to Criminal Rule

58.




      Case 3:20-cr-00033-TMB-DMS Document 18 Filed 07/16/20 Page 1 of 2
      DATED at Anchorage, Alaska this 16th day of July, 2020.

                                           Respectfully submitted,
                                           FEDERAL PUBLIC DEFENDER
                                           FOR THE DISTRICT OF ALASKA

                                           /s/ Burke Wonnell
                                           Burke Wonnell
                                           Assistant Federal Defender
                                           Counsel for Defendant

Certificate of Service:
I hereby certify that I electronically
filed the foregoing and any
attachments with the Clerk of Court
for the United States District Court
for the District of Alaska by using
the district’s CM/ECF system on July
16, 2020. All participants in this
case are registered CM/ECF users and
will be served by the district’s
CM/ECF system.
/s/ Burke Wonnell




United States v. Luke Alekzander Sandvik
Case No. 3:19-cr-00042-SLG-DMS                                          Page 2



     Case 3:20-cr-00033-TMB-DMS Document 18 Filed 07/16/20 Page 2 of 2
